Citation Nr: 1122739	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  08-39 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to a higher evaluation for suprapubic hernias, initially rated as noncompensable prior to August 26, 2008, and rated at 20 percent since then.

2. Entitlement to an initial evaluation higher than 20 percent for degenerative disc disease of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to February 1985, and from July 2004 to March 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal         from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, granting claims for service connection for degenerative disc disease of the lumbar spine, with a 10 percent evaluation; and service connection for reducible suprapubic hernias, evaluated as noncompensable (i.e., 0 percent). The Veteran appealed from these initial assigned disability ratings. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals the initial rating for a disability, VA must consider the propriety of a "staged" rating based on changes in the degree of severity of it since the effective date of service connection).

An October 2008 RO decision during pendency of the appeal provided some increased level of compensation. The evaluation for a lumbar spine disorder was raised from 10 to 20 percent, as of the March 18, 2006 effective date of service connection. The condition of suprapubic hernias received an increase to 20 percent effective August 26, 2008. Both service-connected conditions remain eligible for still higher schedular ratings. See A.B. v. Brown, 6 Vet. App. 35, 39 (1993)              (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).

Thereafter, a February 2010 RO decision in regard to the Veteran's lumbar spine disability granted separate ratings of 10 percent each for right and left lower extremity radiculopathy, effective January 6, 2010. The assigned evaluations for lower extremity radiculopathy were not contested by the Veteran and have not been a component of the instant appeal, so the present focus will be entirely upon the rating assigned to lumbar spine degenerative disc disease. 

In March 2011, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge (VLJ), a transcript of which is of record.                 In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the VLJ noted that basis of the prior determinations and noted the elements of the claims that were lacking to substantiate the claims for benefits.             In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims. Moreover, neither the Veteran            nor his representative has asserted that VA failed to comply with 38 C.F.R.                  § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing. By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.               As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims before it based on the current record.

It is further noted that previously, in December 2009, the RO issued a Statement of the Case (SOC) on what was ostensibly an entirely new issue, that of entitlement to an effective date prior to August 26, 2008 for the assignment of a 20 percent rating for suprapubic hernias. The Veteran did not respond to the SOC by filing a timely substantive appeal which would thereby confer appellate jurisdiction to the Board over the new claim. This notwithstanding, the Board points out that the issue that has been appealed of a higher initial evaluation for suprapubic hernias by implication involves the determination of a disability rating for the entire time period since the March 18, 2006 effective date of service connection. Thus, the issue of an earlier effective date for assignment of a 20 percent rating, though not formally appealed, is already encompassed in the existing increased rating claim that the Board presently decides. 

During the March 2011 Travel Board hearing, the Veteran raised the additional claim of entitlement to an increased rating for service-connected suprapubic scars. This issue has been raised by the record, but has not been adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claim, and it is referred to the RO for appropriate action.  


FINDINGS OF FACT

1. From March 18, 2006 to August 25, 2008, the Veteran had two relatively small, reducible, nontender, and asymptomatic ventral hernias. He did not require use of a supporting belt.

2. Since August 26, 2008, while there has been apparently some increase in size in the affected area of the two ventral hernias, there has not been any indication of a large hernia, not well supported by a belt under ordinary conditions.

3. At worst, the Veteran's lumbar spine disorder has involved forward flexion to   45 degrees, even when taking into consideration the impact of functional loss due to pain, weakness, repetitive use, and similar factors. 


CONCLUSIONS OF LAW

1. The criteria are not met for a higher evaluation for suprapubic hernias, initially rated noncompensable before August 26, 2008, and at 20 percent since then.              38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.114, Diagnostic Code 7339 (2010).

2. The criteria are not met for an initial evaluation higher than 20 percent for degenerative disc disease of the lumbar spine. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Code 5242 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) (2010).

However, in regard to the claims on appeal for higher initial evaluations for service-connected disability, the requirement of VCAA notice does not apply. Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement (NOD) with the RO's decision as to the assigned disability rating does not trigger additional 38 U.S.C.A. § 5103(a) notice. The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements."      See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). This is the case here, in that the claims         for service connection for suprapubic hernias and a lumbar spine disorder have been substantiated, and no further notice addressing the downstream disability rating requirement is necessary. 

Meanwhile, the RO has taken appropriate action to comply with the duty to assist the Veteran through obtaining VA outpatient treatment records, and arranging for the Veteran to undergo VA medical examinations. See 38 C.F.R. §4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition). In support of his claims, the Veteran has provided several personal statements, and testimony during a March 2011 Travel Board hearing. There is no indication of further available evidence or information to obtain.         The record as it stands includes sufficient competent evidence to decide                    the claims. Under these circumstances, no further action is necessary to assist                  the Veteran.

In sum, the record reflects that the facts pertinent to the claims have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claims on the merits. 

Background and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

Where the veteran appeals the rating initially assigned for the disability, after already having established service connection for it, VA must consider the propriety of a staged rating that is indicative of changes in the severity of the course of his disability over time. In Fenderson v. West, 12 Vet. App. 119 (1999), the Court recognized a distinction between a veteran's dissatisfaction with an initial rating assigned following a grant of service connection and a claim for an increased rating of a service-connected disorder. In the case of the assignment of an initial rating for a disability following an initial award of service connection for that disability (the circumstances of the present appeal), separate ratings can be assigned for separate periods of time based on the facts found -- "staged" ratings. See Fenderson, supra, at 125-26.

Suprapubic Hernias

The condition of suprapubic hernias has been evaluated as noncompensable from the March 18, 2006 effective date of service connection through August 25, 2008, and as 20 percent disabling from August 26, 2008 onwards, under provisions of        38 C.F.R. § 4.71a, Diagnostic Code 7339, for a hernia, ventral, postoperative.

Under that diagnostic code, a noncompensable rating is assigned where there are wounds, postoperative, healed, no disability, belt not indicated. A 20 percent rating is warranted for a small hernia, not well supported by belt under ordinary conditions, or healed ventral hernia or post-operative wounds with weakening of abdominal wall and indication for a supporting belt. A 40 percent rating is warranted for a large hernia, not well supported by belt under ordinary conditions. The assignment of a 100 percent rating is warranted for a massive, persistent hernia, with severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of abdominal wall so as to be inoperable.

The report of a March 2007 VA Compensation and Pension examination, while ostensibly for the spine, included evaluation for a hernia condition. The Veteran then reported that he had noticed a bulging just above the surgical scars in his groin where he had undergone surgeries, including a left orchiectomy and other procedures designed to alleviate complications of a vasectomy. He further stated that there was a chronic, though not severe pain present from his previous service-connected conditions of the groin. He stated that lifting was difficult. He took no medication for the hernias. There was no activity limited by the hernias.                      The Veteran stated that the pain felt at the hernia site and at the surgical site was intermingled with the chronic groin pain and he was unable to discern or separate one from the other. There was no joint impairment, and no truss needed.                   On physical exam, the surgical scars were palpated and tender to palpation.             There was present just superior to the surgical scars two separate and distinct,  small, reducible hernias, nontender, measuring approximately 2.5 inches by 1 inch.           The diagnosis given was of reducible suprapubic hernias secondary to           service-connected groin surgery.

On a separate VA outpatient consultation that same month by a general practitioner, it was observed that the Veteran was very thin and an exam did not show any inguinal or incisional hernia at that time. The Veteran was advised that operative intervention might not improve his symptoms and could make things worse. He was further advised that he could follow up with the general surgery clinic if he noticed a bulge from his inguinal area or changes in bowel function. 

Upon re-examination in August 2008, the Veteran stated that his hernias had approximately doubled in size since they were first noted in November 2006.         He stated they were tender to touch. Records revealed that he had allodynia in the area over his suprapubic scar. The Veteran noted that he would have sudden sharp pain flares at the site of the bilateral hernias with any lifting or twisting activity, with the flares lasting one to two days. The Veteran's household activities were allegedly extremely limited due to the above, although he stated that most of his limitations were secondary to scrotal pain rather than to pain from the hernias.          On abdominal examination, it was difficult to palpate discrete hernias with the patient lying supine. There was a clear muscle defect in both the right lower quadrant and left lower quadrant, superior to the surgical scars. The defect on the right measured 4 by 3 inches, and the defect on the left measured 3 by 3 inches. These regions were extremely tender to palpation. There was slight bulging at the region of these muscular defects. This was easily reducible. There was tenderness with palpation of the scars. The diagnosis was bilateral suprapubic hernias.   

Upon reviewing the foregoing, the Board finds that no higher level of compensation for a suprapubic hernia condition is warranted beyond that already provided for in the existing rating scheme. The Board considers first the relevant time period from March 18, 2006 to August 25, 2008, during which a noncompensable disability evaluation has been assigned. Per the applicable rating criteria, the next higher evaluation of 20 percent requires evidence of either a small hernia, not well supported by a belt under ordinary conditions, or a healed ventral hernia or           post-operative wounds with weakening of abdominal wall and indication for a supporting belt. See 38 C.F.R. § 4.114, Diagnostic Code 7339. During this initial timeframe under consideration, none of the conditions under which a 20 percent evaluation would be objectively substantiated were met. While on VA examination of March 2007 there were two relatively small reducible hernias, there was no finding of use of, or indication for a supporting belt. By the Veteran's own report, no truss was needed. Nor was there a finding of a healed incisional hernia with weakening of the abdominal wall, and/or indication for a supporting belt. Indeed, the two small hernias themselves were essentially nontender and asymptomatic.  The extent of pain present was instead attributable to the distinct condition of         post-surgical scars. Moreover, the Board's findings to this point have been fully based upon the VA exam results -- in fact, on a contemporaneous VA outpatient evaluation, there was no indication of any palpable hernias. Even considering the VA exam results alone however, there is still no compensable symptomatology.
Thus, the criteria for a compensable rating under Diagnostic Code 7339                 were not met. 

The Board is fully mindful of the principle that not every single component of the designated rating criteria need be met to ensure entitlement to the greater evaluation sought, where as here, the applicable diagnostic code does not involve successive criteria (i.e., meaning that the rating criteria includes one additional graduated step at each level, under which all components of the criteria must be met to ensure the next higher evaluation). See Tatum v. Shinseki, 23 Vet. App. 152 (2009) (where a diagnostic code does not involve successive criteria (as in Diagnostic Code 7913), apply section 4.7 in such manner that not all of the specified criteria are necessary to assign a given disability evaluation). That notwithstanding, few if any of the components of a 20 percent evaluation were met at all in this case. The one fact established is that the Veteran had two very small hernias. However, both were reducible, nontender, and asymptomatic. Given the lack of any contemplated or actual use of a truss, and any functional impairment, the objective criteria for a compensable evaluation have not been substantiated.  

Turning to the assigned rating for a suprapubic hernia condition after August 26, 2008, per Diagnostic Code 7339 the assignment of the next higher 40 percent evaluation requires evidence of a large hernia, not well supported by a belt under ordinary conditions. During the August 2008 VA examination, the Veteran reported that his hernias had approximately doubled in size since 2006. The affected area on the right measured 4 by 3 inches, and that on the left measured 3 by 3 inches, although there was only slight bulging in the area of these muscular defects. Assuming arguendo that this could even be characterized as a large hernia, there         is no indication or suggestion that support from a belt was objectively needed. Rather, it was evident to the examiner that the hernias were easily reducible.    There is no report either from the Veteran as to past or present need for a supporting belt, much less that a belt when utilized failed to provide the necessary support. Consequently, the Board must conclude that the objective requirements to assign a higher evaluation of 40 percent under the VA rating schedule for the time period from August 26, 2008 to the present have not been satisfied. 

Degenerative Disc Disease of the Lumbar Spine

The Veteran's service-connected degenerative disc disease of the lumbar spine is evaluated as 20 percent disabling under provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5242, for degenerative arthritis of the spine. 

Under applicable rating criteria, this disability is to be evaluated in accordance with VA's General Rating Formula for Diseases and Injuries of the Spine.

This rating formula provides for the assignment of a 20 percent rating upon a showing of forward flexion of the thoracolumbar spine greater than 30 degrees       but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or a combined range of motion not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is for assignment when there is forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating may be assigned due to unfavorable ankylosis of the entire spine. 

Under notes to the rating formula:

Note (1) Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to            30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.
Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis. 

When evaluating a musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss. DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors        are not already contemplated in the governing rating criteria. Id. See also 38 C.F.R.          §§ 4.40, 4.45 and 4.59.

The Veteran underwent a March 2007 VA Compensation and Pension examination, during which he reported having had pain for L3 to L5 radiating down the left leg, which had started following epidural injections of pain relief medication for complications from a vasectomy procedure. The Veteran reported that the lower back pain was chronic, with an intensity of 5-7 out of 10 on the pain scale, and with flare-ups on bending and lifting. The pain was alleviated with rest, heat and medication. There was no numbness, weakness, or bladder or bowel complaints. There had been no open surgeries to the back. The Veteran was capable of activities of daily living. He had lost ten work days in the past year due to the low back condition from his usual occupation as a carpenter. In the previous 12 months,            he had not been incapacitated requiring bed rest as prescribed by a physician for        his back.

Upon physical examination, strength was 5/5 in the upper and lower extremities. There was muscle spasm from L3 through S1 on the left paraspinal muscle group. Reflexes was +2 in the patellar, ankle. Range of motion consisted of flexion to         90 degrees, with pain throughout the range of motion; lateral bending to 10 degrees on the right and 20 degrees on the left; and rotation 30 degrees bilaterally. Repetitions did not decrease range of motion, but increased the overall level of pain. No flare-ups were seen, so additional functional limitation and impairment of motion during a flare-up without objective evidence could only be ascertained through mere speculation. Consequently, the VA examiner was unable to give           the additional functional limitation and impairment of motion during a flare-up.             The diagnosis was degenerative disc disease of the lumbar spine. 

Upon re-examination in August 2008, the Veteran complained of low back pain which was exacerbated with prolonged sitting and activities requiring bending or prolonged walking. He was able to lift 30 to 40 pounds occasionally. He was able to perform a sedentary job only if able to change positions frequently. The Veteran described the pain as a level 2-3/10, with superimposed flare-ups, and radiation into both legs during the flares. There had been no bowel or bladder incontinence. Upon physical exam, there was tenderness to palpation along the length of the lumbar spine. Repetitive range of motion of the thoracolumbar spine indicated forward flexion to 60 degrees, extension to 10 degrees, right lateral bending to 0 degrees, left lateral bending to 15 degrees, right lateral rotation 20 degrees, and left lateral rotation 25 degrees, with pain on extremes of range of motion. There was no significant instability, weakness, fatigability, or loss of motion with repetitive testing. No flares were noted during the evaluation. Thus, additional loss of function or pain with flares could not be determined without resorting to speculation. Sensory and motor exams were normal. The diagnosis was of multilevel degenerative disc disease of the lumbar spine; bilateral foraminal narrowing, multilevel, lumbar spine; and lumbar radiculopathy (L5), bilateral lower extremities. 

Another VA examination was completed January 2010, during which the Veteran had pain in the lower back lumbosacral area, which radiated posteriorly to both legs down to about mid-thigh. There were occasional episodes of numbness and minimal tingling involving the posterior thighs. Objectively, there was range of motion comprised of forward flexion to 45 degrees with significant pain, and on repetitive motion done with increasing pain and some weakness noted temporarily progressively to the end of the third motion; extension to 5 degrees, with repetitive motion being 2 to 3 degrees with some weakness and loss of endurance; right lateral flexion to 25 degrees, and left lateral flexion to 30 degrees, the latter to 15 degrees with repetitive motion; right rotation to 30 degrees, and left rotation to 20 degrees. The diagnosis made was of lumbosacral disc disease with severe bilateral foramen narrowing, L5-S1, symptomatic with radiculopathy and with noted loss of additional range of motion with activity. 

The Board concludes upon consideration of the preceding record that the criteria for an initial evaluation in excess of 20 percent for a lumbar spine disorder are not fulfilled. Under the applicable General Rating Formula for Diseases and Injuries of the Spine, the next higher available rating of 40 percent is available when there is forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. See 38 C.F.R. § 4.71a, Diagnostic Code 5242. In this instance, the Board will take the most severe range of motion test findings into account as this should be representative of the Veteran's lower back disability at its most pronounced. To this effect, upon the January 2010 VA examination, the Veteran was capable of forward flexion to 45 degrees.                  When including in any additional lost motion attributable to functional loss, i.e., pain, weakness, incoordination, repetitive use, and similar factors, there was noted on repetitive motion testing some increased pain and weakness near the progressive end of the third motion; however, there was absolutely no indication whatsoever of diminution of movement or quantifiable lost degrees of motion. See DeLuca v. Brown, supra; 38 C.F.R. §§ 4.45, 4.59. As such, overall capacity even considering the impact of functional loss remained at or around 45 degrees forward flexion of the thoracolumbar spine. To the extent there was pain interfering with mobility,           it was only at or near the very endpoint of joint motion. This is not close to the level that would warrant a 40 percent rating, consisting of forward flexion of the thoracolumbar spine 30 degrees or less. 

Nor for that matter is there any showing of joint ankylosis of the thoracolumbar spine, given the obvious retained capacity for movement of the spine. See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) (both indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable). The Board acknowledges from                 the Veteran's description that his symptomatology due to lumbar spine disability significantly affects functional capabilities, and even impacts what type of employment path he has recently chosen. As to the propriety of the assigned disability evaluation however, the provisions of the VA rating schedule are determinative, and are binding upon the Board. As indicated, the objective rating criteria for any higher rating than 20 percent simply are not met on a schedular basis.

In that the Veteran has been diagnosed with degenerative disc disease of the lumbar spine at various points, the Board has also considered application of the criteria for Intervertebral Disc Syndrome (IVDS) found under Diagnostic Code 5243.               This notwithstanding, IVDS is to be evaluated on account of frequency and severity of incapacitating episodes (i.e., requiring physician-prescribed bedrest), and there are none reported or alluded to in the available evidence.

Conclusion

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this case, the Veteran          has not shown that his service-connected disabilities under evaluation have caused him marked interference with employment, meaning above and beyond that contemplated by his current schedular rating. While he is no longer employed in the capacity of owning his own construction company, he does attend college full-time to become a safety engineer, and in fact already performs some work in this capacity at present time. Moreover, the Veteran's service-connected disorders   have not necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards. In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claims for increased ratings for suprapubic hernias and a lumbar spine disorder. This determination takes into full account the potential availability of any further "staged ratings" based upon incremental increases in severity of service-connected disability during the pendency of the claims under review. The preponderance of the evidence is against the claims, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

A higher evaluation for suprapubic hernias, initially rated noncompensable prior to August 26, 2008, and at 20 percent since then, is denied.

A higher initial evaluation than 20 percent for degenerative disc disease of the lumbar spine is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


